    1:21-cv-01683-JD-SVH           Date Filed 08/25/21        Entry Number 11     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Frederick Allen Williams,                   )                  Case No.: 1:21-cv-01683-JD-SVH
                                            )
                      Plaintiff,            )
                                            )
                  vs.                       )
                                            )                         ORDER
Associate Warden Tisdale; Captain Clark, )
Captain of Contraband at LCI; Ms. Black, )
Head of Classification at LCI; and Ms. Fox, )
Head of Mental Health at LCI,,              )
                                            )
                      Defendants.           )
                                            )


       Plaintiff Frederick Allen Williams (“Williams” or “Plaintiff”), proceeding pro se, filed

this action against Associate Warden Tisdale; Captain Clark, Captain of Contraband at LCI; Ms.

Black, Head of Mental Health at LCI (collectively “Defendants”), alleging inter alia Eighth

Amendment violations related to his detainment at a level three prison. The Court, on August 5,

2021, adopted the Report and Recommendation (“Report”) of the Magistrate Judge (DE 9) and

denied Williams’ Motion to Proceed in forma Pauperis. (DE 2.) In that Order, the Court also

noted “that if Plaintiff fails to pay the filing fee within the specified time period, the Complaint

shall be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g). (DE 9.) As of today, August

25, 2021, Jordan has failed to pay the full filing fee.

       It is, therefore, ORDERED that Plaintiff’s Complaint is dismissed without prejudice.

       IT IS SO ORDERED.

                                                          _____________________________
                                                          Joseph Dawson, III
                                                          United States District Judge
Greenville, South Carolina
August 25, 2021


                                                   1
    1:21-cv-01683-JD-SVH          Date Filed 08/25/21       Entry Number 11         Page 2 of 2




                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that they have the right to appeal this order within sixty (60)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 2
